Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 5, 1979, convicting him of four counts of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The record reveals that an undercover police officer deliberately made false statements before *830the Grand Jury so as to conceal the role of an informant in the transactions which gave rise to the instant indictment. However, we believe that the trial court properly denied defendant’s motion to dismiss the indictment, because the misstatements related to a collateral matter (cf. United States v Basurto, 497 F2d 781; People v Rao, 73 AD2d 88). Cohalan, J. P., Margett, O’Connor and Weinstein, JJ., concur.